Citation Nr: 0303034	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
RO.  

In November 2000, the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran currently is not shown to have clear 
diagnosis of PTSD due to combat experiences or other trauma 
during his service in the Republic of Vietnam.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2002); 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the left elbow claim 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, the Board remand, and 
various correspondence from the RO (in particular an October 
2001 letter that was returned but remailed to the veteran 
where he was incarcerated), the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the veteran has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

In the October 2001 letter to the veteran, the RO advised the 
veteran that they would assist him in obtaining evidence such 
as medical records, employment records or records from other 
Federal agencies; however, he was responsible for providing 
enough information so that the records could be requested.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  There is no outstanding 
request for a hearing.  

Furthermore, examinations and treatment records up to the 
present, have been associated with the claims file.  The 
Board also notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

It has been conceded that the veteran served in combat in the 
Republic of Vietnam.  Thus, his alleged stressors, all of 
which are consistent with having had combat with the enemy, 
are conceded as well.  

The service medical records are negative for any complaints 
or treatment of a psychiatric disability.  

The veteran was diagnosed as having a schizoid personality in 
June 1968.  He was diagnosed as having a personality 
disturbance and depressive neurosis in 1973 and a passive 
aggressive personality disorder in 1975.  The veteran has 
also had a long history of substance abuse and addictive 
behavior.  

The private medical reports dated from February 1981 to June 
1988 show treatment for major depression, acute alcohol 
intoxication, antisocial personality, drug and alcohol abuse 
and schizoaffective reaction.  

The private psychiatric reports dated from August to 
September 1994 show that the veteran was hospitalized for 
bipolar disorder, manic phase; opiate dependency; ethyl 
alcohol dependency; and history of PTSD.  

The VA outpatient treatment records show that, in February 
1997, the diagnoses were those of rule out PTSD; history of 
mixed substance abuse and dependence; and personality 
disorder, not otherwise specified.  

In a March 1997 report, the diagnoses were those of rule out 
mild PTSD, alcohol abuse, cocaine abuse, amphetamine abuse, 
opiate dependence, all in remission; as well as dysthymic 
disorder and antisocial personality disorder.  

In a May 1997 VA outpatient report, a diagnosis of PTSD, 
provisional was reported.  In addition, substance abuse and 
mixed personality disorder were also diagnosed.  Subsequent 
VA reports indicate that the veteran was being treated for 
chronic PTSD.  

In December 2002, a VA psychiatric examination was conducted.  
The examiner thoroughly reviewed the veteran's claims folder 
and recorded in detail the veteran's complaints and history.  

The VA examiner diagnosed major depressive disorder, 
recurrent, moderate to severe; opioid and alcohol dependency; 
and antisocial personality disorder.  The examiner explained 
that the veteran had a history of diagnoses varying between 
mood disorders, substance abuse, and personality disturbance.  

It was noted that the veteran presented a complex diagnostic 
picture with symptoms consistent with major depressive 
disorder, chronic substance abuse and long-standing 
personality pathology.  He stated that, "[a]lthough the 
veteran [did] verbalize some symptoms consistent with [PTSD], 
many of his reported symptoms [were] more consistent with 
chronic substance abuse and long-standing personality 
pathology rather than directly attributable to [PTSD] as a 
separate etiology."  

Further, the examiner noted that, although the veteran did 
verbalize some symptoms of PTSD, he did not present with 
sufficient symptomatology to meet the full criteria for a 
diagnosis of PTSD at this time.  

The Board finds the recent VA examination report in this case 
to be very persuasive and probative.  The opinion was based 
on a review of the veteran's entire record as well as a 
detailed history and examination of the veteran.  

The diagnoses of PTSD that do appear in the veteran's 
psychiatric record are not based on such reviews of the 
record and do not include as detailed of a discussion of the 
veteran's history and symptoms.  The reports are simply not 
as thorough as the reviews conducted by the VA examiner.  

Indeed, the first such diagnosis was a provisional diagnosis 
of PTSD.  It appears that the subsequent treatment was a 
result of that provisional diagnosis.  

Thus, the Board finds that the evidence shows that the 
veteran suffers from psychiatric disability other than PTSD.  
The preponderance of the evidence is against the claim of 
service connection for PTSD.  





ORDER

Service connection for PTSD is denied.  



_________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

